HENDERSON, Justice
(specially concurring).
MALPRACTICE
There are varying degrees of care known in the law of human relationships. Obviously, a professional man owes a higher standard of care than a layman. In determining the different degrees of care owed to a fellow human being, we must always ascertain the relationship of the parties to one another. Higher degrees of care exist in the professions to the lay people because of responsibility and education. When an individual is accused of malpractice, the threshold question must be: Is this individual a professional man under the law? And the second question must be: What is the degree of care owed?
*390I could not attach a theory of malpractice, which is a form of negligence, to a banker because a banker is not a professional man. True, he might have attended college but a specified degree is not necessary for him to engage in banking. Banking is in the field of commerce. A banker is a businessman. Banking practices, in South Dakota, are governed by a banking commission. Application of Southern Hills Bank of Edgemont, 339 N.W.2d 310 (S.D.1983). Banking operations and conduct are structured under the Division of Banking and Finance, South Dakota Department of Commerce. SDCL 1-35-3 and SDCL 51-15-1(6). The word “profession” is generally applied to the professions of theology, law, and medicine and persons engaged therein. 34 Words and Phrases 380 (perm. ed. 1957). Therefore, a theory sounding in malpractice against a banker is without foundation.
NEGLIGENCE
Banks and their officers, of course, may be sued for their negligent acts. See Dykstra v. Nat’l Bank of S.D., 328 N.W.2d 862 (S.D.1983). This bank was not negligent in failing to impose credit life insurance on decedent or failing to inform him further that credit life insurance was available. If decedent wanted credit life insurance, that was his free choice; for, indeed, the little box was on the note and he was a successful farmer who could read, write, and understand the English language. For a related case concerning a credit life provision also on a promissory note, see In re Estate of Johnson, 195 Neb. 131, 236 N.W.2d 838 (1975), holding essentially that even if the box was checked reflecting the borrower did desire credit life insurance, it still did not bar the bank from recovering from the estate on a promissory note, for it is the responsibility of the borrower to get insurance, and the bank’s liability for negligence arises only when it can be shown that the bank specifically agreed and failed to obtain insurance upon request of the borrower. See also, Wesson v. Jefferson Sav. & Loan Ass’n, 641 S.W.2d 903 (Tex.1982), for holding that a creditor (bank) cannot be held liable for failure to procure an insurance policy unless it has agreed to assume the duty of acquiring insurance.
Under the Federal Consumer Credit Protection Act, 15 U.S.C.A. §§ 1601-1667 (West 1982), creditors are required to disclose to the consumer as part of the finance charge the cost of credit, unless the insurance coverage is not a condition for approval of the loan. There is no duty imposed by the Act to require banks to offer credit life. The credit life provision within the Act has, as its purpose, to mandate a disclosure of the premium charged if the insurance is a prerequisite to obtaining the loan. Jones v. Fitch, 665 F.2d 586 (5th Cir.1982). Here, it is evident that the Miner County Bank did not offer credit life insurance as a part of its credit transactions or condition a loan approval upon any customer obtaining credit life.
One cannot escape the words of the note: “Credit Life Insurance is voluntary and not required for credit.” The rights and duties as between the parties were fastened to the contract between them.